       Case 2:20-cv-00988-KFP Document 1-1 Filed 12/02/20 Page 1 of 8
                                             DOCUMENT 2
                                                                                   ELECTRONICALLY FILED
                                                                                       10/29/2020 1:40 PM
                                                                                     03-CV-2020-901311.00
                                                                                      CIRCUIT COURT OF
                                                                               MONTGOMERY COUNTY,ALABAMA
                                                                                   GINA J. ISHMAN, CLERK
         IN THE CIRCUIT COURT OF MONTGOMERY COUNTY,ALABAMA

CHASITY SHANTA DIXON,

Plaintiff,

v.                                                          Civil Action No.

SOUTHERN AG CARRIERS,INC., a
foreign corporation;

FICTITIOUS DEFENDANTS: No. 1, whether singular or plural, the driver of the motor vehicle
which pulled in front of plaintiffs motor vehicle and whose negligent, wanton, and/or reckless
conduct caused the plaintiffs injury on the occasion made the basis ofthis suit; No.2, whether singular
or plural, the owner of the motor vehicle which pulled in front of plaintiffs motor vehicle on the
occasion made the basis of this suit; No. 3, whether singular or plural, that entity or those entities
who or which afforded any insurance coverage to either the driver or the owner ofthe motor vehicle(s)
involved in the occurrence made the basis ofthis lawsuit; No.4, whether singular or plural,that entity
or those entities who or which provided maintenance and upkeep on the motor vehicle(s)involved in
the occurrence made the basis of this lawsuit; No. 5, whether singular or plural, that entity or those
entities who or which did any repair work on the motor vehicle(s) involved in the occurrence made
the basis ofthis complaint; No.6, whether singular or plural,that entity or those entities who or which
manufactured and/or distributed the motor vehicle(s) involved in the occurrence made the basis of
this lawsuit, or any of the component parts thereof; No. 7, whether singular or plural, that entity or
those entities who or which were the master or principal ofthe driver ofthe motor vehicle(s)involved
in the occurrence made the basis ofthis lawsuit; No.8, whether singular or plural, that entity or those
entities for whom the driver of the motor vehicle which collided with plaintiffs motor vehicle was
performing some type of service or employment duty at the time of this collision; No. 9, whether
singular or plural, that entity or those entities who or which negligently entrusted the motor vehicle(s)
involved in the occurrence made the basis of this lawsuit to the drivers thereof at the time of said
occurrence; No.10, whether singular or plural,that entity or those entities on whose behalfthe vehicle
or vehicles involved in the collision made the basis of this lawsuit was being operated at the time of
said occurrence; No. 11, whether singular or plural, that entity or those entities who or which was
responsible for the condition or state of repair of the vehicle(s) involved in the occurrence made the
basis of this lawsuit; No. 12, whether singular or plural, that entity or those entities, that individual
or those individuals who or which repaired, altered, or maintained the vehicle(s) involved in the
occurrence made the basis of this lawsuit; No. 13, whether singular or plural, that entity or those
entities who or which issued, or had a duty to issue, warnings or instructions regarding the use or
operation of any of the vehicles involved in the occurrence made the basis of this lawsuit, any
component part thereof, or any attendant equipment used or available for use therewith; No. 14,
whether singular or plural, that entity or those entities who or which tested, inspected, approved, or
issued any approval of any of the vehicles involved in the occurrence made the basis of this lawsuit,
any component part thereof, or any attendant equipment used or available for use therewith; No. 15,
whether singular or plural,that entity or those entities who or which had supervisory authority relating
to the maintenance, operation, or to the selection, training and hiring ofdrivers ofany ofthe vehicles
involved in the occurrence made the basis of this lawsuit; No. 16, whether singular or plural, that
       Case 2:20-cv-00988-KFP Document 1-1 Filed 12/02/20 Page 2 of 8
                                             DOCUMENT 2




entity or those entities who or which issued any policy of insurance which provided coverage for
plaintiffs injuries received on the occasion made the basis of this lawsuit (including, but not limited
to, uninsured/underinsured motorist coverage); No.17, whether singular or plural,that entity or those
entities who or which provided any insurance coverage for any ofthe motor vehicles involved in the
occurrence made the basis of this lawsuit, for the driver of each respective motor vehicle or for any
ofthe named fictitious parties defendant listed or described herein; No.18, whether singular or plural,
that entity or those entities other than those entities described above whose breach of contract or
warranty contributed to cause the occurrence made the basis ofthis lawsuit; No. 19, whether singular
or plural, that entity or those entities other than those entities described above, which is the successor
in interest of any of those entities described above; No. 20, whether singular or plural, that entity or
those entities other than those entities described above, which was the predecessor corporation ofany
of the entities described above. Plaintiff avers that the identities of the fictitious parties defendant is
otherwise unknown to plaintiff at this time, or if their names are known to plaintiff at this time their
identities as proper parties defendant is not known to plaintiff at this time, but their true names will
be substituted by amendment when ascertained.

                                                    )
Defendants.                                         )

                                            COMPLAINT

        COMES NOW the Plaintiff, Chasity Shanta Dixon (hereinafter referred to as "Plaintiff),

and brings this civil action against the Defendant, Southern AG Carriers, Inc.(hereinafter referred

to as "Defendant Southern AG"), and alleges the claims set forth herein.



                                STATEMENT OF THE PARTIES

        1.      Plaintiff Chasity Shanta Dixon is an individual over the age of nineteen (19), and

at all times relevant hereto, Plaintiff Chasity Shanta Dixon was a resident of Luverne, Crenshaw

County, Alabama.

        2.      Defendant Southern AG Carriers, Inc. is a trucking company engaged in the

business of interstate trucking and transportation. Defendant Southern AG Carriers, Inc. is a

foreign corporation with its principle place of business in Albany, Georgia. At all relevant times

hereto, Defendant Southern AG Carriers was licensed to and/or was conducting business in the

State of Alabama.
       Case 2:20-cv-00988-KFP Document 1-1 Filed 12/02/20 Page 3 of 8
                                           DOCUMENT 2




       3.      Defendants Nos. 1, 2, 3, 4, 5,6, 7, 8,9, 10. 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20

whose more correct names and identities are unknown to Plaintiff, but who will be correctly named

and identified when ascertained, are the respective entities who or which fit the descriptions above.



                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       4.      On or about September 2, 2020 at approximately 1:51 p.m., Plaintiff was operating

a 2018 Hyundai Elantra southbound on Eastern Boulevard in Montgomery, Montgomery County,

Alabama.

       5.      As Plaintiff was approaching the intersection with Buckboard Road, her direction

of travel was controlled by a traffic signal which was a solid green.

       6.      At approxirnately the same time and location, a tractor-trailer, which had been

traveling northbound on Eastern Boulevard, entered the turn lane at Buckboard Road.

       7.      The turn lane the tractor-trailer pulled into was controlled by a traffic signal which

was a solid green, meaning the vehicles in the northbound turn lane had to yield to the vehicles

traveling southbound on Eastern Boulevard.

       8.      As the tractor-trailer approached and entered the intersection in an attempt to make

a u-turn, it failed to yield the right of way to southbound traffic, pulling directly into path of

Plaintiffs vehicle.

       9.      After realizing the tractor-trailer was not going to yield to her vehicle, Plaintiff

swerved to the right and thankfully, was able to avoid t-boning the tractor-trailer. However,

Plaintiffs avoidance maneuver resulted in her vehicle leaving the roadway and flipping onto its

roof
      Case 2:20-cv-00988-KFP Document 1-1 Filed 12/02/20 Page 4 of 8
                                           DOCUMENT 2




       10.      Following this incident, the driver of the tractor-trailer completed the u-turn and

proceeded southbound on Eastern Boulevard, fleeing the collision.

       11.      Thankfully, a witness to this collision, Pastor Steven Huntly, was able to follow the

tractor-trailer and took the photographs attached hereto as "Exhibit A."

       12.      The tractor-trailer at issue was owned, leased to, and/or being operated on behalf

of Defendant.

       13.      Furthermore, upon information and belief, the operator ofthe tractor-trailer at issue

was engaged in the regular course and scope of his employment with Defendant when he failed to

yield the right of way to Plaintiffs vehicle.

       14.      As a direct and proximate result of collision described above, Plaintiff was injured

and damaged as follows:

                (a)    Plaintiff was caused to suffer severe injuries to her person,including
                       but not limited to injuries to her head, face, neck, shoulder/arm,
                       back, and hip. These injuries caused and continue to cause Plaintiff
                       great physical pain and suffering, mental anguish, and emotional
                       distress.

                (b)    Plaintiff was caused to be permanently injured and/or scarred.

                (c)    Plaintiff was caused and will be caused in the future to expend large
                       sums of money in the nature of doctor, hospital, drug, and other
                       medical expenses in and about an effort to heal and cure her injuries.

                (d)    Plaintiff was caused to be permanently unable to pursue many ofher
                       normal and usual activities.

                (e)    Plaintiffs earning capacity was caused to be greatly and
                       permanently diminished.

                (f)    Plaintiff was caused to sustain lost wages.

                (g)    Plaintiff was caused to sustain the loss and/or destruction of her
                       property.
       Case 2:20-cv-00988-KFP Document 1-1 Filed 12/02/20 Page 5 of 8
                                           DOCUMENT 2




                             COUNT I VICARIOUS LIABILITY

        15.    Plaintiff re-alleges and incorporates by reference the material allegations of the

above paragraphs as if fully set out in this Count.

        16.    On or about September 2,2020,the operator ofthe tractor-trailer at issue had a duty

to exercise reasonable care to avoid inflicting injury and/or damages to others.

        17.    The operator of the tractor-trailer at issue negligently, wantonly, and/or recklessly

breached said duty by causing and/or allowing the tractor-trailer he was operating to pull directly

into the path of Plaintiffs vehicle, which had the right of way. These negligent, wanton, and/or

reckless breaches included, but are not necessarily limited to (1)failing to keep a proper lookout,

(2) traveling at an excessive speed for the conditions/situation,(3)failing to stop at the stop bar,

(4)failing to keep a proper lookout, and/or(5) driving while distracted and/or impaired.

        18.     As a direct and proximate result of the negligent, wanton, and/or reckless conduct

ofthe operator ofthe subject tractor-trailer, Plaintiff was injured and damaged as described herein.

        19.    Furthermore, the operator of the tractor-trailer at issue was engaged in the regular

course and scope of his employment and/or agency with Defendant when the above described

negligent, wanton, and/or reckless conduct occurred. Accordingly, Defendant is vicariously liable

for said conduct of its employee and/or agent.

        WHEREFORE,Plaintiff demandsjudgment against each Defendant,jointly and severally,

including the Fictitious Party Defendants, in a sum in excess of the jurisdictional limits of this

court; to be determined by a jury, which will fairly and adequately compensate Plaintiff for the

injuries and damages sustained, together with interest from the date ofinjury, and the costs of this

proceeding. Further, Plaintiff requests that the jury selected to hear this case render a verdict for

Plaintiff and against each Defendant, and that it award punitive damages to Plaintiff in an amount
       Case 2:20-cv-00988-KFP Document 1-1 Filed 12/02/20 Page 6 of 8
                                            DOCUMENT 2




which will adequately reflect the enormity of the wrongful acts of committed and which will

effectively prevent other similar wrongful acts.



             COUNT II — NEGLIGENT AND/OR WANTON ENTRUSTMENT

       20.     Plaintiff re-alleges and incorporates by reference the material allegations of the

above paragraphs as if fully set out in this Count.

       21.      On or about September 2, 2020, Defendant, and/or one or more of the fictitious

party defendants listed and described in the caption above, was the owner, lessor and/or lessee of,

and/or had the right of control over the use of the tractor-trailer at issue.

       22.      As the owner,lessor and/or lessee of, and/or controller ofthe tractor-trailer at issue,

Defendant, and/or one or more of the fictitious party defendants, had a duty to use reasonable care

when entrusting its tractor-trailers to other.

       23.      Defendant, and/or one or more of the fictitious party defendants listed and

described in the caption above, as owner, lessor and/or lessee of, and/or controller of the tractor-

trailer at issue, breached said duty when it negligently and/or wantonly entrusted the tractor-trailer

at issue to the operator.

       24.      As a direct and proximate result of this negligent and/or wanton entrustment,

Plaintiff was injured and damaged as described herein.

        WHEREFORE,Plaintiff demands judgment against each Defendant,jointly and severally,

including the Fictitious Party Defendants, in a sum in excess of the jurisdictional limits of this

court, to be determined by a jury, which will fairly and adequately compensate Plaintiff for the

injuries and damages sustained, together with interest from the date ofinjury, and the costs of this

proceeding. Further, Plaintiff requests that the jury selected to hear this case render a verdict for
       Case 2:20-cv-00988-KFP Document 1-1 Filed 12/02/20 Page 7 of 8
                                            DOCUMENT 2




Plaintiff and against each Defendant, and that it award punitive damages to Plaintiff in an amount

which will adequately reflect the enormity of the wrongful acts of committed and which will

effectively prevent other similar wrongful acts.



COUNT III — NEGLIGENT AND/OR WANTON HIRING,TRAINING,SUPERVISION,
                         AND/OR RETENTION

       25.     Plaintiff re-alleges and incorporates by reference the material allegations in the

above paragraphs as if fully set out in this Count.

       26.      On or about September 2, 2020, Defendant, and/or one or more of the fictitious

party defendants listed and described in the caption above, was the owner, lessor and/or lessee of,

and/or had the right of control over the use of the tractor-trailer at issue.

       27.     Defendant, and/or one or more ofthe fictitious party defendants listed and described

in the caption above, was the employer of the operator of the tractor-trailer at issue.

       28.      As the employer ofthe operator ofthe tractor-trailer at issue, Defendant, and/or one

or more of the fictitious party defendants listed and described in the caption above, had a duty to

use reasonable care hiring, training, supervising, and/or retaining its employees/drivers.

       29.     Defendant, and/or one or more ofthe fictitious party defendants listed and described

in the caption above, breached said duty when it negligently and/or wantonly hired, trained,

supervised, and/or retained the operator of tractor-trailer at issue.

       30.      As a direct and proximate result of this negligent and/or wanton hiring, training,

supervision, and/or retention, Plaintiff was injured and damaged as described herein.

       WHEREFORE,Plaintiff demands judgment against each Defendant,jointly and severally,

including the Fictitious Party Defendants, in a sum in excess of the jurisdictional limits of this

court, to be determined by a jury, which will fairly and adequately compensate Plaintiff for the
       Case 2:20-cv-00988-KFP Document 1-1 Filed 12/02/20 Page 8 of 8
                                           DOCUMENT 2




injuries and damages sustained, together with interest from the date of injury, and the costs of this

proceeding. Further, Plaintiff requests that the jury selected to hear this case render a verdict for

Plaintiff and against each Defendant, and that it award punitive damages to Plaintiff in an amount

which will adequately reflect the enormity of the wrongful acts of committed and which will

effectively prevent other similar wrongful acts.



                                        JURY DEMAND

       The Plaintiff demands that all claims asserted herein be tried by struck jury.


                                              Respectfully submitted,


                                              /s/ Christopher McNutt
                                              CHRISTOPHER McNUTT(MCNO25)
                                              Counselfor the Plaintiff



OF COUNSEL:

Alexander Shunnarah Personal Injury Attorneys
2900 Avenue South
Birmingham, AL 35233
Phone: 205-983-8118
Fax: 205-983-8418




SERVE DEFENDANTS BY CERTIFIED MAIL AS FOLLOWS:

Southern AG Carriers, Inc.
c/o Wade H. Brown
314 N. 15th St.
Bessemer, AL 35020
